TBS INTERNATIONAL PLC & SUBSIDIARIES                EXHIBIT 10.15
 
 


SUPPLEMENTAL LETTER TO THE LOAN AGREEMENT


To:
Claremont Shipping Corp., Yorkshire Shipping Corp.

and TBS International Limited
 
Commerce Building

 
One Chancery Lane

 
Hamilton HM12

 
Bermuda



 
Attn: William J. Carr



Copy:
TBS Shipping Services Inc.

 
612 East Grassy Sprain Road

 
Yonkers, NY 10710

 
U.S.A.



 
Attn:  Ferdinand V. Lepere



22 December 2009




Dear Sirs


Loan Agreement dated 7 December 2007 made between (i) Claremont Shipping Corp.
and Yorkshire Shipping Corp. as joint and several Borrowers and (ii) Credit
Suisse AG as Lender and Swap Bank relating to a term loan facility of
US$40,000,000 as supplemented by an amendment letter dated 19 March 2008 and a
waiver letter dated 24 March 2009 (together the “Loan Agreement”)


We refer to the said waiver letter dated ­24 March 2009 (the “Waiver Letter”) a
copy of which is attached.


We write to confirm that the Waiver Period as defined in the Waiver Letter and
the temporary amendments to the Loan Agreement applicable during the Waiver
Period shall be extended and continue to apply until 00:00 hours on 1 April 2010
(New York time) subject to the following:-


1.  
receipt by us from the Borrowers on or before 5 January 2010 of:



a.  
US$437,000 in prepayment of the next repayment of Advance A due on 12 March
2010; and



b.  
US$750,000 in prepayment of the next repayment of Advance B due on 19 February
2010; and



2.  
receipt by us of a copy of this letter duly acknowledged by you and the
Guarantor confirming your agreement and the Guarantor’s agreement to the terms
of this letter.



For the avoidance of doubt, if the amounts to be prepaid pursuant to paragraph
1. above are not received by us on or before 5 January 2010, the Waiver Period
shall automatically expire with effect from 00:01 hours on 1 January 2010.


Also we agree that during such extension of the Waiver Period, the amount of
$40,000,000 referred to in the amended Minimum Cash Liquidity covenant shall be
reduced to $25,000,000.


With effect from 1 April 2010 the temporary amendments to the Loan Agreement
described in the Waiver Letter and as amended above shall cease to apply.  For
the avoidance of doubt the amendments to the Loan Agreement set out at clauses
1,2 and 3 at the end of the Waiver Letter (which were not described as
temporary) shall remain in effect and shall be consolidated within the next
supplemental agreement that is entered into by the parties in respect of the
Loan Agreement (intended to deal with the “re-domiciliation” of the Guarantor to
Ireland).


The provisions of clause 30 (Law and Jurisdiction) of the Loan Agreement shall
apply to this Letter.  For the avoidance of doubt all terms of the Loan
Agreement and the Finance Documents shall remain in full force and effect and,
save as provided herein, unchanged.


Words and expressions defined in the Loan Agreement shall have the same meaning
when used herein except as expressly provided in this supplemental letter.


Yours faithfully






/s/ R. Nenner   and /s/  Carla Storzini
duly authorised for
CREDIT SUISSE AG
(as Lender and Swap Bank)
Accepted and agreed this 22  day of December 2009 by:




 
 /s/ Ferdinand V. Lepere       
 
 /s/ Ferdinand V. Lepere  
duly authorised for   
 
duly authorised for   
Claremont Shipping Corp.   
 
Yorkshire Shipping Corp.




 


We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the Corporate Guarantee to which we are a party shall remain in full force
and effect and shall continue to stand as security for the obligations of the
Borrowers under the Loan Agreement.








/s/ Ferdinand V. Lepere                        
TBS INTERNATIONAL LIMITED
(as Guarantor)




